Exhibit 10.40

BGC HOLDINGS, L.P.

THIRD AMENDMENT

TO

AGREEMENT OF LIMITED PARTNERSHIP,

AS AMENDED AND RESTATED

This Third Amendment (“Third Amendment”) to the Agreement of Limited Partnership
of BGC Holdings, L.P. (the “Partnership”) as amended and restated as of
March 31, 2008, and as further amended as of March 1, 2009 and August 3, 2009
(as amended, the “Agreement”), is executed as of March 12, 2010 and is effective
as of the 1st day of January, 2010.

WITNESSETH:

WHEREAS, the General Partner and the sole Exchangeable Limited Partner wish to
make certain modifications to the Agreement in connection with the creation of
new classes of Units in the Partnership; and

WHEREAS, this Third Amendment has been approved by each of the General Partner
and the sole Exchangeable Limited Partner;

NOW, THEREFORE, the Agreement is hereby amended on the terms set forth in this
Third Amendment:

Section 1.    Creation and Description of PSUs and PSIs

Pursuant to the authority conferred on the General Partner under the Agreement,
including without limitation Sections 3.01, 4.02 and 13.01 thereof, there is
hereby created two new classes of Units in the Partnership designated as PSUs
and PSIs. PSUs and PSIs shall be considered Working Partner Units.

PSUs shall be a separate class of units, and otherwise shall be identical in all
respects to REUs for all purposes under the Agreement; provided that PSUs shall
have no Post-Termination Amount.

PSIs shall be a separate class of units, and otherwise shall be identical in all
respects to Restricted Partnership Units for all purposes under the Agreement;
provided that PSIs shall have no Post-Termination Amount.

 



--------------------------------------------------------------------------------

Section 2.    Other Amendments

The General Partner shall have the authority, without the consent of the other
Partners other than the Exchangeable Limited Partner or Partners, as the case
may be, to make such other amendments to the Agreement as are necessary or
appropriate to give effect to the intent of this Third Amendment, including,
without limitation, to amend the Table of Contents to reflect this third
Amendment in an Amended and Restated Agreement of Limited Partnership (and to
further amend and/or restate such Amended and Restated Agreement of Limited
Partnership to reflect this Third Amendment to the extent necessary or
appropriate as determined by the General Partner).

Defined terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Agreement.

 

BGC GP, LLC

By:

  /S/    HOWARD W. LUTNICK   Name:  Howard W. Lutnick   Title:    Chairman and
CEO

CANTOR FITZGERALD, L.P., as the sole

Exchangeable Limited Partner

By:

  /S/    HOWARD W. LUTNICK   Name:  Howard W. Lutnick   Title:    Chairman and
CEO

[Signature Page to Third Amendment, effective as of January 1, 2010, to
Agreement of Limited Partnership

of BGC Holdings, L.P., as amended and restated regarding PSUs and PSIs ]

 

2